Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 11, 2019

                                            No. 04-19-00842-CR

                                       IN RE Gregory Brent DAVIS

                                     Original Mandamus Proceeding 1

                                                   ORDER

       On December 4, 2019, relator filed a pro se petition for writ of mandamus. After
considering the petition, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on December 11, 2019.



                                                                      _____________________________
                                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2019.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2011CR8462, styled The State of Texas v. Gregory Brent Davis, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.